DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Banga et al. (hereinafter Banga) (US 2013/0148511 A1) in view of Lin et al. (hereinafter Lin) (US 2018/0267816 A1). 

As to claim 1, Banga teaches a method of integrating virtual machine (VM) and host networking, the method comprising: 
synchronizing, by a host agent on a host (physical server 616 is host and hosts VMs 602, 604, 606, 608), port reservations with a first guest on a first VM on the host (synchronizing port profiles and port groups for VMs) ([0044]; [0082]; Abstract); 
Occupied when it is determined that there are conflicts and updates occur from the periodic monitoring of port groups and port profiles for matches/mismatches) ([0107]; [0126]); 
based at least on receiving the indication that the first VM port on the first VM is occupied, updating the port reservations to indicate that a first host port having a same port number value (port conflict) as the first VM port on the first VM is occupied (Occupied when it is determined that there are conflicts and updates occur from constantly/periodically monitoring of port groups and port profiles for matches/mismatches and ensuring synchronization by having no conflicts of occupancy) ([0016]-[0017]; [0107]; [0126]-[0127]); 
receiving incoming external traffic on the first host port (Virtual switch 612 is responsible for dispatching outgoing and incoming traffic through a physical NIC 617.) ([0082]); and 
based at least on the port reservations and receiving the incoming external traffic on the first host port, routing the incoming external traffic to the first VM port on the first VM (Virtual switch 612 is responsible for dispatching outgoing and incoming traffic through a physical NIC 617 to a first VM port if there are no conflicts in order to maintain port synchronization) ([0082]; [0044]).
Banga does not expressly teach its host and VM having their own agents.  However, 
Lin teaches its virtual machine includes an agent module and its Host having a Configuration and Management module (CMM) that serves as an agent (Abstract; [0017]; [0101]; [0110]; claim 9).  Banga and Lin are analogous art with claimed invention because they are all in the same field of endeavor of integrating virtual machines and host networking.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Banga such that its host and VM would each have an agent/module, as taught and suggested in Lin.  The suggestion/motivation for doing so would have been to provide the predicted result of Lin - [0006]).  

As to claim 2, Banga teaches further comprising: monitoring occupation of the first VM port on the first VM (constantly monitoring synchronization of port group and port profile of the VM to ensure there are no conflicts of occupancy) ([0016]-[0017]; [0107]; [0127]).

As to claim 3, Banga teaches further comprising: based at least on the first VM port on the first VM no longer being occupied, updating the port reservations to indicate that the first host port is free (constantly monitoring synchronization of port group and port profile of the VM to ensure there are no conflicts of occupancy) ([0016]-[0017]; [0107]; [0127]).

As to claim 4, Banga teaches further comprising: while the first host port remains occupied, blocking applications on a second VM from occupying a second VM port on the second VM that corresponds to the first host port (constantly monitoring synchronization of port group and port profile of the VM to ensure there are no conflicts of occupancy involves blocking applications on a second VM that is already occupied to avoid conflict) ([0016]-[0017]; [0107]; [0127]).

As to claim 5, Banga teaches further comprising: receiving internal traffic on a second VM port on a second VM, wherein the second VM port on the second VM has a same port number value as the first VM port on the first VM; and based at least on the port reservations and receiving the internal traffic on the second VM port on the second VM, routing the internal 

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Banga in view of Lin, and further in view of Patel et al. (US 2013/0185404 A1). 

As to claim 7, Banga in view of Lin does not expressly teach further comprising: initializing port reservations, wherein initializing port reservations comprises: assigning port number ranges based at least on an identity of an expected user.  However, Patel teaches having a NAT manager that can allocate a reserved range of ports based on the endpoint or virtual IP address (VIP) ([0022]; [0048]-[0049]; [0052]; [0075]; claim 18).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Banga in view of Lin such that there is assigning port number ranges based at least on an identity of an expected user, as taught and suggested in Patel.  The suggestion/motivation for doing so would have been to provide the predicted result of saving time to write port allocation to storage and hence reducing the time needed to allocate ports (Patel – [0019]).

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 7.


Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pai et al. discloses a Dynamic Port Reservation Protocol (DPRP), a protocol to dynamically negotiate a lease on a port from a NAT gateway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KENNETH TANG/Primary Examiner, Art Unit 2199